DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Stanford on March 15, 2021.
The application has been amended as follows: 

(Currently amended)  A liquid blow molding method for molding a bottomed tubular-shaped preform into a liquid-containing container in which a content liquid is held, the method comprising: 
a nozzle engaging step of engaging a blow nozzle with a mouth of the preform, the blow nozzle being connected to a pump through a supply path; 
a molding step of supplying a pressurized liquid from the pump through the supply path and through the blow nozzle into the preform to mold the preform into a container of a predetermined shape; 
a suck-back step of suctioning a predetermined volume of liquid out from an interior of the container, which was molded into the predetermined shape in the molding step, and into the supply path by operating the pump in a reverse direction; 

a discharge step of discharging the liquid suctioned back into the supply path by the predetermined volume from a discharge port out of the supply path by operating, after the nozzle closing step, the pump in a positive direction with the discharge port connected to the supply path opened.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 1/22/2021, with respect to Okuyama failing to teach “a discharge step of discharging a liquid in the supply path by a predetermined volume from a discharge port out of the supply path by operating, after the nozzle closing step, the pump in a positive direction with the discharge port connected to the supply path opened” have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn. 
The Examiner acknowledges the Applicant's arguments filed 1/22/2021, and the amendments to Claims 1, 2, 4, 6, 7, and 8.
For the sake of compact prosecution, claim 1 will be examined using the changes from the Examiner’s amendment above.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s independent claim 1 element, “a discharge step of discharging the liquid suctioned back into the supply path by the predetermined volume from a discharge port out of the supply path by operating, after the nozzle 
The prior art of Okuyama (US20170312978), which is an English-language equivalent of WO2016084302A1, teaches a liquid blow molding method to supply liquid via a plunger pump to form a container [0030, 0049], followed by moving the plunger pump in a negative direction in a suck-back step to separate the inner and outer bodies of the container [0057].  In the next step, the plunger pump is moved in a positive direction, but the liquid refills the inner container to the desired fill level [0013], and does not send liquid out the discharge from the supply path to teach the element of amended claim 1.
The prior art of Suyama (US20170008216A1), which is an English-language equivalent of WO2015/114705, anticipates all elements of claim 1 other than the “discharge step”, as shown: a liquid blow molding method for molding a bottomed tubular-shaped preform into a liquid-containing container in which a content liquid is held (Fig. 3, item PF; [0051]), the method comprising: a nozzle engaging step of engaging a blow nozzle with a mouth of the preform [0030], the blow nozzle being connected to a pump through a supply path [0037]; a molding step of supplying a pressurized liquid from the pump through the supply path and through the blow nozzle into the preform to mold the preform into a container of a predetermined shape [0051]; a suck-back step of suctioning a predetermined volume of liquid out from an interior of the container [0057], which was molded into the predetermined shape in the molding step, and into the supply path by operating the pump in a reverse direction [0057]; and a nozzle closing step of closing the blow nozzle by a sealing body with the container molded into the predetermined shape (Figs. 3-4, item 15; [0060]).
Suyama further teaches a recirculation unit which regulates liquid temperature by controlling flow around a piping loop [0039]; however Suyama is silent on moving the plunger in the positive direction after the suck-back step to move liquid from the supply path.


No other prior art, or combination of prior art references, was found that anticipated claim 1 to provide a rejection, or provided a rationale for an obviousness rejection of claim 1.
Therefore, claim 1 is allowable, and its dependent claims 2-8 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742